Citation Nr: 1412709	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had active duty service from June 1976 to June 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 (substantive appeal) received in September 2010, the Veteran indicated that he wanted a BVA (Board) hearing by live videoconference.  A Board videoconference hearing was scheduled in September 2012; the Veteran failed to appear.  However, a September 2013 Report of General information indicates that he contacted the RO and elected to have a Travel Board ("in-person") hearing.  Because the Veteran is entitled to a hearing before the Board upon request, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

